FILED
                            NOT FOR PUBLICATION                                DEC 01 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PENG LIU,                                        No. 06-70421

              Petitioner,                        Agency No. A075-665-996

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 13, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Peng Liu petitions pro se for review of a decision by the Board of

Immigration Appeals (“BIA”) affirming the denial of Liu’s applications for

asylum, withholding of removal and protection under the United Nations

Convention Against Torture (“CAT”). Liu has also asked both the BIA and this

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court to remand his case so that he can apply for adjustment of status based on his

2005 marriage to a U.S. citizen. We have jurisdiction under 8 U.S.C. § 1252. We

deny the petition.

      The facts of this case are known to the parties. We do not repeat them.

      We review the BIA’s factual findings for substantial evidence and its legal

conclusions de novo. See Benyamin v. Holder, 579 F.3d 970, 974 (9th Cir. 2009).

      To qualify for asylum, Liu must show that he “is unable or unwilling to

return to” China “because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular social group, or

political opinion.” See 8 U.S.C. §§ 1101(a)(42)(A); 1158(b)(1)(A). “To be well-

founded, an asylum applicant’s fear of persecution must be both subjectively

genuine and objectively reasonable.” Ahmed v. Keisler, 504 F.3d 1183, 1191 (9th

Cir. 2007) (internal quotation marks omitted).

      Substantial evidence supports the BIA’s determination that Liu has failed to

establish a well-founded fear of persecution. Liu’s false statements to the asylum

officer under oath and his submission of false documents to the immigration court

undermine the credibility of his asylum claim. See Martinez v. Holder, 557 F.3d

1059, 1065 (9th Cir. 2009) (concluding that an applicant’s false statements to an

asylum officer under oath supported an adverse credibility finding); Desta v.


                                          2
Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004) (concluding that submission of false

documents that went to the heart of the petitioner’s claim supported an adverse

credibility finding). If an applicant fails “to present candid, credible and sincere

testimony demonstrating a genuine fear of persecution,” he cannot “satisfy the

subjective component of the well-founded fear standard” for asylum. Mejia-Paiz

v. INS, 111 F.3d 720, 724 (9th Cir. 1997) (internal quotation marks omitted).

      Further, even if Liu’s fear of religious persecution is genuine, substantial

evidence supports the BIA’s conclusion that this fear is not objectively reasonable.

Liu has not been persecuted in the past, and the evidence of possible future

persecution is too general and too speculative. See Lolong v. Gonzales, 484 F.3d

1173, 1179 (9th Cir. 2007) (en banc) (rejecting a “general, undifferentiated claim”

of future persecution); see also Wakkary v. Holder, 558 F.3d 1049, 1060-62 (9th

Cir. 2009) (discussing examples of systematic persecution that have given rise to a

pattern or practice claim in prior cases and concluding that the petitioner failed to

establish a pattern or practice of persecution of Chinese Christians in Indonesia).

      The same reasoning supports the BIA’s denial of withholding of removal.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003) (noting that the

standard for withholding of removal is higher than the standard for asylum).

Substantial evidence also supports the denial of Liu’s CAT claim because the


                                           3
general evidence Liu presented does not compel a finding that there is a “greater

than fifty percent” chance that Liu will be tortured if he returns to China. See

Hamoui v. Ashcroft, 389 F.3d 821, 827 (9th Cir. 2004).

      Liu asks us to remand to the BIA so that he can seek to adjust his status

based on his marriage to a United States citizen. He also asked the BIA to remand

for the same reason. He did not, however, file a motion to reopen or remand. He

did not submit “the appropriate application for relief and all supporting

documentation.” See 8 C.F.R. § 1003.2(c)(1); see also Romero-Ruiz v. Mukasey,

538 F.3d 1057, 1063 (9th Cir. 2008) (noting the “formal requirements of a motion

to remand and a motion to reopen are the same” and such motions must be

“accompanied by the proper application for relief and all supporting

documentation”). Given these circumstances, we decline Liu’s request for a

remand.

      PETITION FOR REVIEW DENIED.




                                          4